DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein an upper surface of the encapsulation layer comprises: a flat surface provided in the active area; and a non-flat surface provided in the peripheral area and curved compared to the flat surface, wherein the crack dam overlaps the peripheral area and is covered by the encapsulation layer, the planarization layer covers the non-flat surface, and the input sensing unit is disposed on the flat surface and on the non-flat surface.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 9 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein  a crack dam disposed on at least of an edge of the base substrate, and overlapping the peripheral area and covered by the encapsulation layer; a planarization layer disposed on the first non-flat surface; and an input sensing unit disposed on the encapsulation layer and the planarization layer, and including a plurality of sensing electrodes and a plurality of detection lines connected to the sensing electrodes.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 22 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a planarization layer disposed on the non-flat surface of the encapsulation layer and providing a second flat surface; and an input sensing unit disposed on the first flat surface and the second flat surface, and configured to detect an external input, wherein the input sensing unit comprises: a plurality of sensing electrodes disposed in the active area; a plurality of detection lines disposed on the second flat surface, connected to the sensing electrodes, and overlapping the non-flat surface of the encapsulation layer in a plan view; and a detection insulating layer covering the first flat surface and the second flat surface, with an uppermost surface of the detection insulating layer lower than top surfaces of the detection lines.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

Claims 2-8 and 10-21 depend from claim 1 or 9 so they are allowable for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895